DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear, as claimed, if the limitation “nanodiamonds” refers to small particles made of the material diamond or if it refers to small diamond 
Claims 2-20 all depend from claim 1 and thus, are also rendered indefinite.
Regarding claims 2-20, these claims all ultimately depend from claim 1. However, these claims have the preamble language “the anti-reflection film according to claim…” The preamble language of claim 1 is directed to “An anti-reflection layer”, not to an anti-reflection film. Thus, the preamble language of these claims does not have antecedent basis back to the claim from which they ultimately depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (US 2015/0017386) in view of Matsufuji (US 2002/0018886).
Regarding claim 1, Kolb (Abstract) teaches a material comprising sub-micrometer particles dispersed in a polymeric matrix that can be used in antireflection applications. The sub-micrometer particles can be nanometer sized particles that can be 
Kolb does not explicitly disclose the positioning of the hardcoat layer with respect to the substrate and coating layer.
Matsufuji (Paragraph 19) teaches an antireflection film including a hard coat. The hardcoat is positioned directly next to the substrate between the substrate and the antireflection film (Paragraphs 33-42 and Figures) in order to provide abrasion resistance to the support (Paragraph 93). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the hardcoat of Kolb between the substrate and the antireflective coating material, in order to provide the substrate with abrasion resistance as taught by Matsufuji. 
Regarding claim 2, the polymerizable material can be a fluorinated meth(acrylate) (Kolb, Paragraph 184).
Regarding claims 3-8, the sub-micrometer particles can be surface treated with silanes as claimed (Kolb, Paragraphs 226-229).
Regarding claim 9, the sub-micrometer particles can have a mean diameter of 5 to 1000 nm (Kolb, Paragraph 222). This range overlaps the claimed range.

Regarding claim 11, the sub-micrometer particles can have a mean diameter of 5 to 1000 nm (Kolb, Paragraph 222). This range fully encompasses the claimed range. 
Regarding claim 12, Kolb (Paragraph 247) teaches that the composition can comprise two different populations of the sub-micrometer particles that can vary in composition. While Kolb does not explicitly teach how much of each particle to use, given that each type of particle (silica and nanodiamond) is different and would bring different properties to the material, the relative amount of the two types of particles would be a matter of routine experimentation to arrive at a desired function for the layer. 
Regarding claim 13, the curable resin can be as claimed (Kolb, Paragraphs 183-185).
Regarding claim 14, the articles can have a haze of less than 1% (Kolb, Paragraph 56).
Regarding claim 15, while Kolb does not state the luminous reflectance, given that the composition of Kolb can be the same as in the instant application, the teachings of Kolb would encompass films with luminous reflectance as claimed. 
Regarding claim 16, Kolb (Paragraph 327) teaches that the hard coat can be formed from a multi(meth)acrylate or commercially available products. Matsufuji (Paragraphs 93-98) teaches multifunctional meth(acrylates).
Regarding claim 17, Kolb (Paragraph 327) teaches that the hardcoat can also comprise silicon dioxide nanoparticles or zirconium oxide nanoparticles.
Kolb does not teach surface treating the nanoparticles.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the nanoparticles of Kolb, with the treatment agents of Matsufuji, in order to improve the compatibility of the binder polymer and the particles to improve abrasion resistance.
Regarding claim 19, Kolb does not teach the thickness of the hardcoat layer. 
Matsufuji (Paragraph 169) teaches that the thickness of the hard coat layer is desirably 2 to 30 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hardcoat of Kolb in the thickness range of Matsufuji, since Matsufuji discloses this as a preferable range for a hardcoat layer in an antireflection film.
Regarding claim 20, Kolb teaches that the sub-micrometer particles can have a mean diameter of 5 to 1000 nm (Paragraph 222). Kolb further teaches that the coating can have a thickness of less than or equal to the particle size of the sub-micrometer particles (Paragraph 10). Given the size range of the particles, the teachings of Kolb encompass thicknesses of the anti-reflection layer as claimed. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (US 2015/0017386) in view of Matsufuji (US 2002/0018886) as applied to claim 1 above, and further in view of Terrazas et al. (US 2006/0149012).
Regarding claim 18, as stated above, Kolb, using details of the hardcoat of Matsufuji, teaches an anti-reflection film that meets the limitations of claim 1. Matsufuji (Paragraph 166) teaches that the hard coat layer can include leveling agents. 
Kolb in view of Matsufuji does not specifically disclose particular leveling agents to use. 
Terrazas (Paragraph 90) teaches surfactants useful as leveling agents for hardcoats. The surfactants allow for better wetting of a coating to a substrate (Paragraph 86). The surfactants have the structure of fluorine-containing curable compounds (Terrazas, claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the leveling agent of Terrazas, in the coating of Kolb in view of Matsufuji, in order to allow the coating to better wet the substrate and since Terrazas teaches this material as an effective leveling agent for a hard coat.

Claims 1, 9-13, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2017/0205701).
Regarding claims 1 and 10, Ide (Paragraph 95) teaches a screen that can be part of an antireflection film. The  screen can have the structure, in order, of a transparent substrate 10, a bonding layer 12 and light scattering layer 30. Based on the materials that the bonding layer can be formed from (Paragraphs 58-63), it would have some 
Regarding claim 9, the average primary particle size of the light absorbing material is preferably from 1 to 60 nm (Paragraph 77). This range overlaps that claimed. 
Regarding claim 11, the average primary particle size of the light scattering material (Paragraph 74) is from 0.02 to 1 micron (20-1000 nm). This range fully encompasses the claimed range. 
Regarding claim 12, the content of the light scattering material is preferably from 0.01 to 5 mass % of the light scattering layer (Paragraph 73). The content of the light absorbing material is preferably from 0.01 to 5 mass % of the light scattering layer (Paragraph 76).Given these ranges, the teachings of Ide encompass mass ratios as claimed. 
Regarding claim 13, the curable resin can be as claimed (Paragraph 70).
Regarding claims 16 and 17, Ide (Paragraphs 58-62) teaches that the bonding layer can be formed from an acrylic thermosetting resin. Ide then further defines the terminology “acrylic thermosetting resin” to include those that that have one or more groups as claimed (Paragraph 70).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6-20 of copending Application No. 16645252 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an antireflection film with the same sequence of layers. While the claims of copending Application No. 16645252 do not include all of the materials as claimed in claim 1 of the instant application in a single claim, all of the materials are claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those materials specifically claimed by copending Application No. 16645252 together and thus, arrive at a film as claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 2, 9-12, 14, 15, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-10, 14, 15 and 17-20 of copending Application No. 16961806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an antireflection film with the same sequence of layers. While the claims of copending Application No. 16961806 do not include all of the materials as claimed in claim 1 of the instant application in a single claim, all of the materials are claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those materials specifically claimed by copending Application No. 16961806 together and thus, arrive at a film as claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The references cited in the International Search Report are cumulative to the rejections of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        





April 22, 2021